00DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is the Final Office Action in response to the Amendment filed on September 08, 2020 for Application No. 17/027,911, filed on September 22, 2020, title: “Method Of Providing Lumens And Tracking Of Lumen Consumption”.

Status of the Claims
Claims 1-16 were pending.  By the 09/08/2022 Response, claims 1-2 have been amended, and no claim has been added or cancelled.  Accordingly, claims 1-16 are pending in the application and have been examined.

Priority
This application is a CON of US Application No. 15/835,000 filed on 12/07/2017, which is a CON of US Application No. 14/207,934 filed 03/13/2014, which claims the benefit of US Provisional Application No. 61/778,672 filed on 03/13/2013 and is a CIP of US Application No. 13/972,294 filed 08/21/2013 (Patented No. 8,751,390), which is a CON of US Application No. 13/350,463 filed 01/13/2012 (Patented No. 8,543,505), which claims the benefit of US Provisional Application No. 61/432,949 filed 01/14/2011 and US Application No. 14/207,934 filed on 03/13/2014 and claims the benefit of US Provisional Application No. 61/927,638 filed on 01/15/2014.
For the purpose of examination, the 01/14/2011 is considered to be the effective fling date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,751,390.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the present application recite substantially the same limitations as claims 1-17 of Patent No. 8,751,390 with minor variations that would have been obvious to one of ordinary skills in the art.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of co-pending Application No. 17/027,902.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the present application recite substantially the same limitations as claims 1-17 of the co-pending Application with minor variations that would have been obvious to one of ordinary skills in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Under the 2019 Revised PEG, Step 1 analysis, the claims are reviewed to determine whether they fall within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or combination of matter). 
Claims 1-16 recite methods of measuring and provision of lumens as indicated by the title.  The claims comprise a series of steps.  Therefore, the claims recite a process and falls within the four statutory categories of invention (Step 1-Yes, the claims are statutory). 
Step 2A Prong 1:
Under the 2019 Revised PEG, Step 2A, Prong 1, the claims are reviewed to determine whether they recite a judicial exception by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
In summary, other than the recitation of the light emitting diodes light fixture, photodetector, processor, memory, electric meter, and light meter, Claim 1 recites a method of providing electricity to a light emitting diode light fixture and generating light over a period of time, measuring the electricity entering the light emitting diode light fixture, measuring the exiting lumen emission level and color emitted by the light emitting diode light fixture, comparing and adjusting the electricity to obtain the required lumen emission level and color, storing the adjusted electricity data, assigning an identifier to the measured adjusted electricity, embedding and transmitting the information to a second light emitting diode light fixture.  
Thus, the claim recites a method that allows for users to measure, compare, and adjust the electricity to a light emitting diode light fixture in order to obtain the required lumen emission level and color, and assign an identifier to the light fixture identifier for the such information, embedding and transmitting the information to a second light emitting diode light fixture, which is a method of managing human activities.  Thus, the claim recites a certain method of organizing human activity.  The mere recitation of the generic computer components does not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim recites an abstract idea.
Claim 8 recites another similar method with the comparable elements and limitations as discussed in claim 1.  Thus, this claim also recites an abstract idea (Step 2A Prong 1-Yes, the claims recite an abstract idea).
Step 2A Prong 2:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the judicial exception (i.e., abstract idea) is integrated into a practical application.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
The claims (1 and 8) include the additional elements, such as the light emitting diode light fixture, photodetector, processor, memory, electric meter, and light meter along with the instructions to perform the providing, measuring, measuring, comparing, storing, assigning, and transmitting steps.  The recited additional elements in all steps are recited at a high level of generality and the limitations are done by the generically recited computer system (see Applicant’s Specification, paragraphs 46-82, and Figures 1-3).  
The limitations are merely instructions to implement the abstract idea on a computing server and require no more than a generic computer to perform the generic computer functions including the steps of:  providing electricity to a light emitting diode light fixture and generating light over a period of time, measuring the electricity entering the light emitting diode light fixture, measuring the exiting lumen emission level and color emitted by the light emitting diode light fixture, comparing and adjusting the electricity to obtain the lumen emission level and color, storing the adjusted electricity data, assigning an identifier to the measured adjusted electricity, embedding and transmitting the information to a second photodetector of a second light emitting diode light fixture.
The dependent claims (2-7 and 9-16) do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Accordingly, the claims do not include additional element(s) that integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea (Step 2A Prong 2-No, the claims are not integrated into a practical application).
Step 2B:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the claims provide an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea).
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of measuring the adjusted electricity required for entering a light emitting diode light fixture in order to obtain the required lumen emission level and color and assigning an identifier to the measured adjusted electricity.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.  
Dependent Claims 2-7, and 9-16 depend on independent Claims 1 and 8 respectively and therefore include all the limitations from Claims 1 and 8.  Thus, the dependent claims recite the same abstract idea of measuring and adjusting electricity to a light emitting diode light fixture in order to obtain the required lumen emission level, color, and assign an identifier to the measured adjusted electricity.  The dependent claims add more details to the methods, such as: 
Claims 2-4 and 9-12 - these claims further comprising more details on communicating the measured and adjusted electricity to the second light emitting diode light fixture on a weekly basis and comprising a unique identifier that comprising a GPS information and following upon request (additional details on the frequency of communication and a unique identifier comprising GPS information and based on a request to a computing device – these claims do not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea when viewed individually or combined with others).

Claims 5 and 13 - these claims further comprising more details on identifying the total amount of measured and adjusted electricity associated with the light emitting diode light fixture, and amount of lumen generated by the LED light fixture over a period of time (additional details on the period of time of identifying the measured and adjusted electricity and generated lumen – these claims do not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea when viewed individually or combined with others).

Claim 6-7 - these claims further comprising more details on recording the duration of communication time and calculating and summing of the data lumen hours/minutes for each light emitting diode light fixture for the period of time (additional details on the communication schedule of recording, calculating, and summing the data lumen hours/minutes – these claims do not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea when viewed individually or combined with others).

Claim 14-16 - these claims further comprising more details on increasing the current to the LED if the summed total amount of lumens generated by one LED light fixture is determined to be below a pre-determined level, retrieving the metered and adjusted electricity according a communication schedule and without user intervention (additional details on when to increase the amount of current to LED – this claim does not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea when viewed individually or combined with others).

The dependent claims do no more than providing additional instructions and details for the functional steps already recited in claims 1 and 8.  The dependent claims add no additional elements that make the claimed invention patent-eligible and only serve to further narrow the abstract idea.  Each dependent claim has been considered individually and in combination with others.  No non-generic or non-conventional arrangement of the computer elements is found.  No inventive concept is found in the claims. 
The focus of the claims is on measuring and adjusting electricity required for entering a light emitting diode light fixture in order to obtain the required lumen emission level and color, and assigning an identifier to the measured adjusted electricity.  The claims are not directed to a new type of a light emitting diode light fixture, a processor, a memory, and a computing device, nor do they provide a method of measuring a light emitting diode light fixture that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Thus, when viewed as a whole, the claims do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No, the claims are not significantly more than the abstract idea).

Claim Rejections - 35 USC § 102/103
Extensive prior art search has been performed during the examination of the parent cases.  An updated art search did not identify a better art that teaches each and every elements of the claims.

Response to Arguments
Applicant's arguments filed on 09/08/2022 have been fully considered but they are not persuasive.

Double Patenting
Per page 9 of the Remarks, Applicant argues that since a Terminal Disclaimer (TD) had been filed on 03/02/2020 in the parent Application No. 15/834,874 (now abandoned) and this present Application is a Continuation Application of the parent Application, and thus, a second TD for the identical US Patent No. 8,751,390 is not required.
The Examiner respectfully disagrees.  The TD that Applicant filed on 03/02/2020 was for the parent Application 15/834,874 and that cannot be carried over to this present Application whether the parent Application was abandoned or not.  However, Applicant may request that the Double Patenting (DP) rejection be withheld until the present claims are in condition for allowance.  At that time, Applicant is required to file a TD for this present Application.
The present claims are also provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of co-pending Application No. 17/027,902.  However, Applicant may also request that the DP rejection be withheld until the present claims are in condition for allowance.

Claim Rejections - 35 USC § 101
Per pages 12-13 of the Remarks, Applicant asserts that the claims are not an abstract idea based on the following rationales:
Applicant asserts that the claims are directed to an optical data communication method from at least one light emitting diode light fixture and optical data communication is not an abstract idea just as other types of communication are not abstract ideas.
	Applicant asserts that light and lumens are not abstract ideas because light and lumens can be quantified, adjusted, and transformed.
	Applicant asserts that flashes of illumination and the processor regulating the flashes of illumination embedding and communicating information is not an abstract idea.
	Applicant asserts that having a required lumen emission level to support optical data communication is not an abstract idea.
	Applicant asserts that verifying the existing lumen emission level is sufficient to accomplish optical data communication is not an abstract idea.
	Applicant asserts that including the measured electricity and the light emitting diode light fixture identifier within the information and data is not an abstract idea.
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the claims recite a method that allows for users to measure, compare, and adjust the electricity to a light emitting diode light fixture in order to obtain the required lumen emission level and color and assign a light emitting diode light fixture identifier to the measured adjusted electricity which is a method of managing human activities.  The claim steps of measuring, comparing, and adjusting electricity to an optical transceiver correspond to a method of organizing human activity.  Further, the mere recitation of the generic computer components does not take the claims out of the methods of organizing human activity grouping.  
The Examiner has reviewed Applicant’s publication and identified that the Abstract, more than half of the description, and three out of the six figures (Figures 4-6), describe how to create a contract and compensate the LED light fixture provider under the contract agreement (see Applicant’s Application Publication No. US 2021/0004916, Abstract, paragraphs 2, 37-39, 83-97, 105-106, and Figures 4-6).  The rest of the publication and Figures 1-3 are basically a general description describing the communication system and light fixture.  
The claims are not directed to a new type of a light emitting diode light fixture, a processor, a memory, and a computing device, nor do they provide a method of measuring a light emitting diode light fixture that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  The focus of the claimed invention is on managing the costs associated with LED lighting fixture and this is substantiated by the Applicant’s Specification.
Applicant’s Abstract describes:
Techniques are disclosed for compensating an LED light fixture/light source provider for generation of photons and data communications by one or more LED light fixtures used by a customer.  The relationship including a requirement that the provider pay an electricity supplier for the electricity consumed by the LED light fixtures/light sources, determining, with the amount of electricity consumed by the LED light fixtures/light sources used by the customer over a period of time, and in response to the determination and on behalf of the customer, submitting payment to the customer's electricity supplier for the electricity consumed by the LED light fixtures/light sources used by the customer.  The customer compensating the provider an agreed amount for use of each LED light fixture.

Paragraph 2 “TECHNICAL FIELD” describes:
[0002] The disclosure relates to light emitting diodes (LEDs) and, more particularly, to managing the costs associated with LED lighting fixtures.

Paragraphs 36-39 of Applicant’s publication, Section “GENERAL DESCRIPTION OF THE INVENTION”, clearly describe that the invention is for creating a contractual relationship among the customer, LED light fixture provider, and electricity supplier in order to compensate the LED light fixture provider by the customer using the LED light fixtures under a contractual agreement.  Figures 1-3 and their associated description provide merely a general description of the computer system and components.  Thus, Applicant’s claimed invention is directed to a method of using the existing technology (LED light fixture, electric meter, light meter) to measure, compare, and adjust electricity to obtain the lumen emission level and color and calculate the cost in order to compensate the LED light fixture provider under a contract.  Therefore, Applicant’s arguments are not persuasive.

Per pages 13-14 of the Remarks, Applicant argues that the claims are directed to technical solutions for identified technical problems because the light generated by a LED light fixture is subject to degradation over time.  The identified technical problems and technical solutions are not abstract idea.
The Examiner respectfully disagrees.  Applicant’s process is no more than adjusting electricity to a LED light fixture in order to obtain the required lumen emission level and color (maintaining the lighting level and color in the buildings).  The Examiner does not see and Applicant does not explain how the process is different than other processes of adjusting electricity for obtaining and maintaining the lumen emission level and color.  The process is not directed to solutions for the identified technical problems but to the abstract idea of managing costs associated with LED light fixtures.  Therefore, Applicant’s arguments are not persuasive.

Per pages 14-15 of the Remarks, Applicant argues that the claimed invention in the field of lighting and visible light communication has not been known to require a set output level of observed light.  Therefore, the claimed invention is not an abstract idea as defined under 35 USC 101.
The Examiner respectfully disagrees.  Applicant appears to argue that since there are no prior art rejections (35 USC 102/103), the claims are patent-eligible, the Examiner respectfully disagrees.  Unlike the rejections under 102 and 103 which are evidence base, 101 is not evidence based but rather is a matter of law and such that no evidence is required.  When a claim does not have a 102 and 103 rejection, this simply means no prior art is found to reject the claim, but it does not automatically make the claim become patent-eligible under the Mayo/Alice test.  A claim must be significantly more to transform the abstract idea into patent eligible subject matter in order to make the claim patent-eligible as discussed by the Supreme Court in Alice.  There is no requirement that examiners must provide evidentiary support in every case before a conclusion can be made that a claim is directed to an abstract idea. See, e.g., para. IV “July 2015 Update: Subject Matter Eligibility’ to 2014 Interim Guidance on Subject Matter Eligibility (2014 IEG), 79 Fed. Reg. 74618 (Dec. 16, 2014).
The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law. Accordingly, courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings.

Therefore, Applicant’s arguments are not persuasive.

Per page 15 of the Remarks, Applicant argues that the claims are directed to an improvement in a technical field because the claims improve the functionality in the technical field of pulsed light communication because the electricity is used to generate the carrier illumination which is embedded with communications and is automatically adjusted, the light is automatically adjusted to a different level, and the lumen is automatically adjusted and calibrated to provide a required lumen output level.  Therefore, the claims improve the functionality in the technical field of pulsed light communication.
The Examiner respectfully disagrees.  The claims are not direct to improvement of the functionality in the technical field of pulsed light communication, but to the abstract idea of managing costs associated with LED light fixtures.  Therefore, Applicant’s arguments are not persuasive.



Per pages 15-16 of the Remarks, Applicant argues that the claims are directed to the use and manipulation of physical objects.  Therefore, Applicant’s claims are not directed to an abstract idea.
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the additional computer elements in all steps are recited at a high level of generality and merely invoked to perform the generic computer steps.  The claim limitations are merely instructions to implement the abstract idea on a computing server and require no more than a generic computer to perform the generic steps including providing electricity to an optical transceiver and generating light over a period of time, measuring the electricity entering the optical transceiver, measuring the exiting lumen emission level and color emitted by the optical transceiver, comparing and adjusting the electricity to obtain the lumen emission level and color, storing the adjusted electricity data, and assigning an identifier to the measured adjusted electricity.  Accordingly, the claims do not include additional element(s) that integrate the judicial exception into a practical application.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Therefore, Applicant’s arguments are not persuasive.

Per page 16 of the Remarks, Applicant argues that the consideration of all of applicant’s claim limitations individually and in combination amounts to significantly more than an abstract idea.
The Examiner respectfully disagrees.  Applicant’s arguments are merely a conclusive statement arguing that the consideration of all claim limitations amounts to significantly more without providing an explanation or rationale.  As explained in the 101 rejection above, every claim has been considered individually and in combination with others, and no non-generic or non-conventional arrangement of the elements is found.  Furthermore, no inventive concept is found in the claims either.  Therefore, the claims do not amount to significantly more than the abstract idea.

Per page 16 of the Remarks, Applicant argues that dependent claims 2-7 and 9-16 are allowable because of their dependency on their independent claims.
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the dependent claims only serve to further narrow the abstract idea and do not make the abstract idea less abstract.  Applicant’s conclusive argument is not persuasive.  Therefore, Applicant’s arguments are not persuasive.

Applicant has no further arguments in the rest of the Remarks.  
It is noted that Applicant appears to use the “shot gun” approach to look for errors in the Examiner’s Office action.  According to the 2019 Revised PEG, Applicant is expected to provide the Office a detailed analysis explaining why the claimed invention is not an abstract idea (Step 2A), and to identify and explain which limitation(s) and element(s) are inventive and “significantly more” than the abstract idea (Step 2B).

Inconclusion, Applicant’s arguments are not persuasive and the rejection of the claims under 35 USC 101 is MAINTAINED.


Conclusion
Claims 1-16 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697